 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:89-cr-00062 WBS GGH
12                       Respondent,
13            v.                                         ORDER
14    MICHAEL L. MONTALVO,
15                       Movant.
16

17          Movant, a federal prisoner proceeding through counsel, has filed a motion to correct his

18   sentence pursuant to Fed. R. Crim. Proc. 35(a). ECF No. 1143. The undersigned has reviewed the

19   motion for purposes of determining whether movant has substantially complied with the prefiling

20   order in this case. See ECF No. 1127. The undersigned finds petitioner has done so. However,

21   the undersigned expresses no opinion here whether the most recent motion is barred by principles

22   of res judicata or other claim preclusion law.

23          Accordingly, respondent is to file an opposition, or statement of non-opposition, within 45

24   days of the effective date of this order. Petitioner may then file a reply no later than thirty days

25   from the date respondent’s opposition, if any, is filed.

26   ////

27   ////

28   ////
                                                        1
 1          The Clerk of the Court shall serve a copy of this order, together with a copy of movant’s

 2   motion, on the United States Attorney or his authorized representative.

 3          IT IS SO ORDERED.

 4   Dated: June 4, 2019
                                                /s/ Gregory G. Hollows
 5                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
